                         IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF OKLAHOMA

 UNITED STATES OF AMERICA,                           )
      Plaintiff                                      )
                                                     )
 v.                                                  ) Case No. 20-cv-423-JFH
                                                     )
 JEFFREY LOWE,                                       )
                                                     )
 LAUREN LOWE,                                        )
                                                     )
 GREATER WYNNEWOOD EXOTIC                            )
 ANIMAL PARK, LLC. and                               )
                                                     )
 TIGER KING, LLC.                                    )
                                                     )
           Defendants.                               )


        MOTION TO WITHDRAW AS COUNSEL OF RECORD FOR DEFENDANTS

         The undersigned, Daniel J. Card, pursuant to LCvR 83.5, respectfully moves to withdraw

as attorney of record for the Defendants. Counsel shows the Court as follows:

      1. The Undersigned entered his appearance for all Defendants on November 30, 2020.

      2. Clients have failed to retain new counsel since the Court’s March 30 Order.

      3. Since then, a conflict has arisen among the multiple clients/Defendants and attorney such

         that continued representation is impossible without violating ethical rules.

      4. Further, for all reasons enumerated by Rule 1.16(b)(1)-(6), the precise nature of which

         cannot be divulged upon counsel from the OBA, counsel seeks to withdraw.

      5. There is currently Defendant’s Motion to Dismiss pending [Dkt. 73], but the briefing is

         concluded.

      6. Counsel certifies he has served this application upon his clients.

      7. Counsel for the Government is aware of counsel’s intent to withdraw.

      8. Upon entering the Order, counsel will file a certificate of service, stating the date and
       manner of service regarding the approved Order.

   9. Defendants’ address for serving this Motion and the address the approved order will be

       sent is 21469 Jimbo Road, Thackerville, OK 73459.

       Wherefore, the undersigned respectfully prays this Court enter an Order allowing leave to

withdraw as counsel of record for Defendants.


                                                            s/Daniel J. Card
                                                            Daniel J. Card
                                                            512 NW 12th Street
                                                            Oklahoma City, OK 73103
                                                            dan@cardlawok.com
                                                            580-465-4249

                                CERTIFICATE OF SERVICE

The undersigned, Daniel J. Card, certifies that the foregoing was served on June 11, 2021, to the
following:

Mary Hollingsworth-via CM/ECF
Brienna Strippoli-via CM/ECF

Mail:
Jeffrey and Lauren Lowe
21469 Jimbo Road
Thackerville, OK 73459

                                                            s/Daniel J. Card
                                                            Daniel J. Card
